Citation Nr: 1209469	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  05-28 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disorder (COPD) as a result of exposure to asbestos and paint fumes. 




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at Law




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran served on active duty from January 1958 to October 1961. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claim was denied by the Board in a December 2007 decision, and the Veteran appealed this decision to the U.S. Court of Appeals for Veterans Claims (Court).  In November 2008, the Court granted a Joint Motion for Remand (JMR).  In the November 2008 Order, the Court remanded the Board's March 2005 decision for compliance with instructions provided in the JMR.  A January 2010 Board remand directed the RO to comply with the instructions of the JMR and conduct additional development.  While this development was completed, the Veteran thereafter raised a new theory of entitlement to service connection for COPD, requiring the Board to remand the case again in September 2011.  The development requested in the most recent remand has been completed, and the case is now ready for appellate review.


FINDING OF FACT

COPD was not manifested during the Veteran's active duty service or for many years after service, nor is it otherwise related to service, to include as due to exposure to asbestos or paint fumes. 


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim. 

Duty to Notify 

After reviewing the claims folders, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  In a letter sent in October 2004, the claimant was informed of the information and evidence necessary to warrant entitlement to service connection for a lung condition, to include the specific notice required in claims based on exposure to asbestos.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that this letter was sent to the appellant prior to the March 2005 rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal on March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488. 

In this case, while the March 2005 letter did not provide the notice contemplated by Dingess with respect to the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, nor has the Veteran otherwise been provided such notice, this has not resulted in an prejudice as no new disability rating or effective date for an award of benefits will be assigned as the claim for service connection will be denied in the decision below.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  These facts notwithstanding, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim, the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA, have been obtained.  The Veteran has been afforded VA examinations and medical opinions focused upon the claim on appeal, and these reports are in compliance with the directives of the Board remands.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the VA examination reports contains sufficiently specific clinical findings and informed discussion of the pertinent features of the disability on appeal to allow for fully informed application of the appropriate legal criteria.  These reports, in addition to other pertinent probative evidence of record, provide probative medical evidence adequately addressing the issue decided below. 

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Service Connection 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1, part VI, para. 7.21 (October 3, 1997) (hereinafter "M21-1").  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims. VAOPGCPREC 4-00. 

VA must analyze the Veteran's claim of entitlement to service connection for asbestos-related disease under these administrative protocols using the following criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The latency period for asbestos- related diseases varies from 10 to 45 or more years between first exposure and development of disease. M21-1, Part VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  An asbestos- related disease can develop from brief exposure to asbestos.  Id. 

VA's Manual 21-1, Part VI, para. 7.21 (October 3, 1997) contains guidelines for the development of asbestos exposure cases.  Part (a) in essence acknowledges that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure. 

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) pertains to occupational exposure, and acknowledges that high exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  Noted is that the latent period varies from 10-to-45 or more years between first exposure and development of disease.  Also of significance is that the exposure to asbestos may be brief (as little as a month or two) or indirect (bystander disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 3, 1997) provides that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. 

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) provides that VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases, keeping in mind the latency and exposure information pertinent to the Veteran.  See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 Fed Reg. 33,422 (2000); Ashford v. Brown, 10 Vet. App. 120, 123-24 (1997) (while holding that the Veteran's claim had been properly developed and adjudicated, the Court indicated that the Board should have specifically referenced the DVB Circular and discussed the RO's compliance with the Circular's claim-development procedures).  In this case, the record shows that the RO complied with these procedures with the mailing of the aforementioned October 2004 letter.  

The Veteran alleged in a February 2006 correspondence that one of his duties was to clean the outside of his Navy ship.  He stated that there was very little protection from fumes or asbestos. He also did painting in small spaces without ventilation.  He reported that asbestos was all over the pipes of the ship.  Finally, he reported that he slept in a small compartment where 95% of he and his fellow sailors smoked.  He stated that his lung trouble started in 1960. 

The Board notes that the Veteran's service medical records contain no findings attributed to a lung disability, to include as due to exposure to asbestos.  The first pertinent post service clinical evidence consists of a February 2001 treatment report that states that the Veteran was hospitalized from the pulmonary clinic secondary to pleuritic chest pain and shortness of breath of three weeks duration.  He was in his usual health until he started having subjective fever and chills; left pleuritic chest pain; and cough with rusty sputum.  X-rays showed left side pleural effusion.  He underwent an L tube thoracostomy. 

The Veteran underwent a VA examination in February 2005.  The examiner indicated that she had reviewed the Veteran's claims file.  She noted the Veteran's past history of left empyema for which he was hospitalized in February 2001 and which was managed by antibiotics and chest tube placement.  She also noted his COPD and pulmonary fibrosis.  The Veteran reported to the examiner that he smoked one and a half packs per day for 30 years, before quitting in 1992.  He also reported that he was a boatswain's mate in the U.S. Navy.  Prior to entering the military, he worked at a trailer plant for 17 years.  After leaving the service, he worked as a truck driver for 12 years and worked for a steel company (as a pipe inspector) for another 12 years.  He reported that he did not have any chronic lung problems in the military or immediately after.  He did not have any significant lung problems until 2001. 

The examiner noted that when the Veteran was hospitalized in February 2001, he underwent a thoracentesis with removal of purulent material that had a foul odor and by gram stain had Gram-positive cocci in chains and Gram-negative rods.  He began to experience tachypnea and hypoxia which required intubation.  A CAT scan revealed a large mass in the left hemithorax, which was mostly fluid content. The radiologist could not tell if it was subdiaphragmatic or pleural.  There was some atelectasis in the adjacent left upper lobe.  The mass came up to the arch of the aorta, otherwise, the rest of the CAT scan was unremarkable. 

The Veteran underwent several CAT scans, including one in September 2003, which revealed some ground-glass appearance to the superior segment of the right lower lobe and the adjacent upper lobe consistent with some fibrosis.  Some fibrotic changes were also in the superior segment of the left lobe and a little thickening of the pleura at the right base laterally just above the sulcus.  The Veteran was noted to have had periodic cough productive of white phlegm that began in 2003-2004.  He denied any hemoptysis; but a review of medical records showed that in August 2004, he was seen in the emergency room with an oxygen saturation of 90% on room air.  He was experiencing some blood-tinged sputum and his diagnosis was hemoptysis secondary to bronchiectasis. 

At the time of the February 2005 VA examination, the Veteran was using Combivent inhaler two puffs four times per day with a fair response to his shortness of breath.  He admitted dyspnea on exertion at half a block.  He admitted that the August 2004 emergency room visit was the first emergency room visit he ever had for shortness of breath.  He has not been labeled as asthmatic, but was labeled as having COPD in the past with pulmonary fibrosis.  He does not require home oxygen nor handled nebulizer treatments.  He indicated that he was not incapacitated due to his breathing.  There is no history of cor pulmonae, right ventricular hypertrophy, or pulmonary hypertension. 

Upon examination in February 2005, the Veteran was in no apparent distress. Respiratory excursions were found to be symmetrical.  Normal breath sounds were symmetrical in all lung fields.  There were no rales, rhonchi, or wheezes.  He had good air movement.  CT scan revealed some ground glass pattern in the periphery of the lung, middle and lower, with some pleural thickening at the left base, laterally with a little tenting in the left leaf of the diaphragm, and absence of the spleen.  The examiner diagnosed COPD secondary to chronic tobacco use disorder; pulmonary fibrosis by past CT scan (likely due to his obstructive ventilatory impairment as a result of COPD); left empyema; and asbestos exposure, only by history, without evidence of asbestosis.  The examiner opined that "it is not as likely as not that the Veteran's lung conditions as outlined in the narrative are secondary to asbestos exposure." 

The Veteran has submitted a May 2006 statement from Dr. C.M. in which she states that she recently examined the Veteran and determined that he suffers from "emphysema and mild asbestosis."  Her rationale is that "he does have mild pleural plaques that would be related to asbestos exposure.  It would be difficult to determine what portion of his lung disease (emphysema) is from asbestosis vs. smoking."  Also submitted on behalf of the Veteran in 2006 was a June 2005 medical treatise (Distinguishing Between Asbestosis and Silicosis: A Lawyer's Primer on the Proper Diagnosis of Each Disease) that states that "Chest x-rays of lungs of asbestosis show a hazy, ground-glass appearance of irregular, reticular (linear) densities."  The December 2007 Board decision did not reference this medical treatise evidence, and given the "ground glass pattern" that was demonstrated by the February 2005 CAT scan as referenced above, as well as the positive May 2006 medical opinion of Dr. C.M., the JMR found that a remand was required for the Board to consider this medical treatise evidence.   

In order to comply with the directives of the JMR, the RO was requested by way of the January 2010 Board remand to obtain an opinion from the same VA physician who examined the Veteran in February 2005 that included consideration of the June 2005 medical treatise evidence referenced above in light of the February 2005 CAT scan findings.  This was accomplished in May 2010, with the examiner noting that in addition to reviewing the June 2005 medical treatise, she had reviewed additional medical literature provided on behalf of the Veteran by his attorney that "all have in common the fact that the Veteran's attorney has underlined ground-glass appearance and opacification in each article."  Also referenced was a synopsis from the Australian Lung Foundation that stated under a heading of asbestosis, there was a statement that "on chest x-rays, fibrosis is seen as a cloudiness or ground glass appearance."  The examiner noted that in contrast to the Veteran, each individual mentioned in the articles submitted on behalf of the Veteran "had specific lung diseases (i.e., either asbestosis, fibrosis, or emphysema but no other lung disease findings) that correlated with ground-glass opacifications and findings."  She observed that the medical literature at issue "does not take into account the individual's pulmonary history nor findings/conditions that existed for [the Veteran]."  

In regard to the pulmonary history of the Veteran, she noted "several pulmonary processes were to be considered," the first being the Veteran's COPD "which is secondary to the patient's 80 pack year history of smoking."  The examiner cited to medical literature to support her conclusion that the Veteran's COPD was due to smoking.  In addition, the examiner referenced the history of pulmonary fibrosis by CT scan in the past, obstructive ventilatory impairment consistent with his COPD, and "most importantly in 2001[,] the Veteran was hospitalized for an extended stay due to the fact that he had a left empyema which resulted in septic shock and the need for mechanical ventilation and a chest tube with extended antibiotic therapy."  The examiner stated that as a result of this empyema, the Veteran had extensive parenchymal scarring (fibrosis) and that the ground glass appearance on the February 2005 CT scan was consistent with this parenchymal fibrosis. 

With specific reference to evidence submitted on behalf of the Veteran from the American Roentgen Ray Society entitled "High Resolution CT of asbestosis and idiopathic pulmonary fibrosis" indicating that "the frequencies of interlobular septal thickening, ground glass opacity, fibrotic consolidation, and emphysema were similar in both groups," the examiner noted this evidence "does not mention the important fact that the examiner was asked to do and this was to explain how the Veteran got his [COPD] and address whether the diagnosis of asbestosis had been confirmed in the Veteran."  To this end, the examiner provided as follows:  

According to the Veteran's extensive pulmonary evaluations in the past, it [a diagnosis of asbestosis] had not been confirmed and was only considered as "asbestos exposure."  The Veteran was followed by pulmonary with a diagnosis of [COPD] and pulmonary fibrosis and had been treated and followed for his extensive history with his septic shock due to his empyema in 2001.  He also had developed some pulmonary nodules which were of concern to the pulmonologist given the Veteran's history of extensive tobacco use and asbestos exposure.  This Veteran has never been labeled as having asbestosis prior to 2005.  A ground glass finding on x-ray does not confirm the diagnosis of asbestosis.  The evaluating clinician must consider all pieces to the puzzle (i.e., all pertinent facts to the pulmonary history and his occupational exposure in order to appropriately render a final diagnosis).  The CT scan in 2005 finds the majority of the ground glass pattern on the left side with some pleural thickening at the left base laterally with a small amount of tinting in the left leaf of the diaphragm.  Given the Veteran's history of a left-sided empyema, these findings likely represent residual scarring as a result of the healing of the empyema that occurred in 2001.  Additionally, the Veteran has had pulmonary nodules (right and left lung) which developed along with lymphadenopathy in the pre-carinal, subcarinal, and azygoesophageal locations.  According to the literature, in an article from Up To Date On Line entitled, "Asbestosis" by Dr. Talmadge E. King, Jr., "hilar and mediastinal lymphadenopathy are not seen with asbestosis and should suggest the presence of another process."  Malignancy residuals of his empyema in 2001 and granulomatous pulmonary disease have had to be considered in this Veteran given his extensive smoking history which has been excluded by his representatives.  

Therefore, based upon the fact that the examiner has included the Veteran's specific pulmonary history, the opinion remains that it is not as least as likely as not that the Veteran's [COPD ] was caused by any incident of service including exposure to asbestos . . . 

With respect to the assertion that the Veteran's COPD was the result of exposure to paint fumes, the opinion following the October 2011 VA examination scheduled to address this assertion was that it was less likely than not that the Veteran's COPD was the result of exposure to paint fumes.  As support for this conclusion, the examiner referred to the Veteran's smoking history and medical literature stating that cigarette smoking is the most common cause of COPD.  She also referenced the fact that there was no evidence in the claims file or otherwise to show that the Veteran's COPD was due to exposure to paint fumes in the military. 

The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other. 

There are substantial and significant factors which favor the evaluations rendered by VA examiners in February 2005, May 2010, and October 2011 as set forth above over the opinion of the Dr. C.M. and the medical treatise evidence submitted on behalf of the Veteran.  First, that there is no evidence that Dr. C.M. had access to the Veteran's claims file, and the one page opinion fails to discuss the extensive pulmonary history.  Furthermore, Dr. C.M. stated that she examined the Veteran but there is no examination report listing her findings.  Lastly, it appears that Dr. C.M. simply filled in the blanks of a prepared form in which the nexus opinion was provided for her.  The typed form states, "In my professional opinion, [the Veteran's] medical problems are related to his asbestos exposure in the military for the following reasons," at which point Dr. C.M. hand wrote a rationale in which she noted the Veteran's mild pleural plaques.  The Board notes that the actual nexus opinion was provided by whoever prepared the form for Dr. C.M. to complete.  

The VA opinions, in contrast to that of Dr. C.M., were documented to have been based on a thorough review of the Veteran's claims file and, particularly with respect to thee May 2010 opinion, supported by a thorough rationale.  The VA opinions, in their totality, reflect a detailed discussion of the Veteran's pulmonary diagnoses and treatment, and the May 2010 opinion acknowledged the medical treatise evidence and provided detailed reasons for finding it to not be persuasive given the Veteran's particular clinical history.  

Also weighing the claim is the fact that the Veteran's separation examination was negative for any abnormal findings.  The fact that there are no medical records for approximately 40 years post-service is also relevant, as the Court has held that the fact that there was no record of any complaint, let alone treatment, involving the Veteran's condition for many years could be decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).  

The Board recognizes the contentions submitted on behalf of the Veteran, and acknowledges the Veteran's own belief that his COPD is causally connected with his time in service, to include as a result of exposure to asbestos and paint fumes therein.   However, while the Veteran as a lay person is competent to provide evidence regarding injury and symptomatology, he is not competent to provide evidence regarding diagnosis or etiology.  Espiritu, supra.  It is true that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau, supra.  The Board has considered the statements regarding lay-observable events, but finds that the most probative evidence concerning the decisive questions in this case is against the Veteran's claim, and that linking COPD to service requires a medical determination beyond the expertise of a lay person such as the Veteran,   Espiritu, supra.

The service medical records contain no evidence of symptoms, treatment, or diagnosis relating to a lung disability.  The first competent medical evidence of a lung disability is dated February 2001, approximately 40 years after service, and the Board has found the probative value of the negative VA medical opinions to exceed that of the positive medical opinion and treatise evidence for the reasons stated above.  Under these circumstances, service connection for COPD is not warranted.  As the preponderance of the evidence is against the claim for service connection for COPD, to include as due to exposure to asbestos and paint fumes, the benefit of the doubt doctrine is not for application in the instant case.  Gilbert, supra.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


